DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-26 are presented for examination. 

Abstract
3.	The abstract of the disclosure is acceptable for examination purposes.

Oath Declaration
4. 	The Oath complies with all the requirements set forth in MPEP 602 and therefore is accepted.
Specification
5.	The specification is objected to for the following reasons:             In paragraph [0089] of the specification recites “---a new motion, or new mode for this  basically can be implemented by the processor 103 or head 106 ---.”  The processor 103 needs to be changed to the processor 102 to correspond the drawing of Fig. 1.
Drawings
6.	The drawings received on 05/24/2019 is objected because:
- The drawings of figures 2-10 and 12-24 are blurred.
circuits component 130 of Fig. 1 needs to be changed to circuits 103 as has been describe in paragraphs [0051-0052] of the applicant’s specification .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In regards to claim 1, the claim recites "the apparatus comprising: one or more processors coupled to a memory storing executable instructions; and an interface that couples the processor, the memory, a plurality of data storage devices and one or more logic components." The phrase of “one or more logic components” it is unclear in the claim what is meant by logic components since is not claiming a particular structure or device (emphasis added), and thus rendering the claim ambiguous. 
Dependent claims 2-12 depend from the base claim 1 and inherently include limitations therein and therefore are rejected under 35 USC 112, 2nd paragraph as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-7, 9-11, 13, 14, and 16-26 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Cideciyan et al. (U.S. PN: 2016/0013814) "herein after as Cideciyan" in view of Nylander-Hill et al. (U.S. PN: 2007/0014042) "herein after as Nylander-Hill."

As per claim 1:
Cideciyan substantially teaches or discloses an apparatus for storing erasure encoded data, the apparatus comprising (see abstract): one or more processors coupled to a memory storing executable instructions (see paragraph [0005], herein a computer program product for reading data from a magnetic tape includes a computer readable storage medium having program instructions embodied therewith, the embodied program instructions executable by a processor of a linear tape drive to cause the processor to read, by the processor, packets of data from M parallel data tracks of the magnetic tape to obtain a plurality of (D+P)-symbol codewords which are logically arranged in nM encoded blocks, each packet including a row of an encoded block, and paragraph [0143]); and an interface that couples the processor (see paragraph [0033], herein an interface may also be provided for communication between the tape drive 100 and a host (integral or external) to send and receive the data and for controlling the operation of the tape drive 100 and communicating the status of the tape drive 100 to the host), the memory (see paragraph [0167], herein Software logic may be stored on local and/or remote memory of any memory type), a plurality of data storage devices  (see paragraph [0073], herein more or less data may be stored in a single three-dimensional array depending on how a block of data is divided into sub-blocks, whether SDS- or PCW-based encoding is used, space constraints in storage devices, among other various factors) and one or more logic components (see paragraph [0028], herein a linear tape drive includes a processor and logic integrated with and/or executable by the processor, the logic being configured to cause the processor to: read packets of data from M parallel data tracks of a magnetic tape to obtain a plurality of (D+P)-symbol codewords which are logically arranged in nM encoded blocks, each packet including a row of an encoded block); the one or more logic components comprising: an encoding logic component that generates or processes a multi-dimensional erasure code corresponding to erasure encoded objects comprising code-words (CWs) in response to a random object/file request (see paragraph [0005], herein packets of data from M parallel data tracks of the magnetic tape to obtain a plurality of (D+P)-symbol codewords which are logically arranged in nM encoded blocks, each packet including a row of an encoded block, wherein each encoded block includes an array having rows and columns of code symbols in which each column includes a codeword of a column code, where symbols of each of the (D+P)-symbol codewords are distributed over corresponding rows of the nM encoded blocks, and Fig. 4) generates a determination of whether to utilize a single magnetic tape with a parity or other magnetic tapes (see paragraph [0006], read packets of data from M parallel data tracks of a magnetic tape to obtain a plurality of (D+P)-symbol codewords which are logically arranged in nM encoded blocks, each packet including a row of an encoded block, wherein each encoded block includes an array having rows and columns of code symbols in which each column includes a codeword of a column code, wherein symbols of each of the (D+P)-symbol codewords are distributed over corresponding rows of the nM encoded blocks).
Cideciyan does not explicitly teach correct for errors within the single magnetic tape or the other magnetic tapes based on the determination.
However, Nylander-Hill in analogous art teaches correct for errors within the single magnetic tape or the other magnetic tapes based on the determination (see paragraph [003], herein the system includes an error recovery controller operable to initiate recovery processes in response to errors detected during data write and/or read operations on a tape medium mounted in a data storage tape drive, an error recovery controller operable to initiate preventative recovery processes in response to statistical assessment of read/write channel and servo performance detected during data write and/or read operations on a tape medium mounted in a data storage tape drive, an error recovery logger and a report generator).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Cideciyan with the teachings of Nylander-Hill by correcting for errors within the single magnetic tape or the other magnetic tapes based on the determination.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized correcting for errors within the single magnetic tape or the other magnetic tapes based on the determination would have improved reliability and performance of the system.

As per claim 2:
Cideciyan teaches that wherein the encoding logic component further generates the multi-dimensional erasure code corresponding to the erasure encoded objects comprising the CWs where one set of dimensions is on each individual tape of the other magnetic tapes and another set of dimensions on the other magnetic tapes (see paragraph [0047], herein ECC may be applied to data on a product codeword basis. As shown in FIG. 4, data may be arranged into a two-dimensional data array 402. Data array 402 is shown as being a 6.times.8 array, but any conceivable size of data array may be used, depending on storage constraints, processing power, error-rate performance requirements, and other tangible factors) where dimensions of the set and the another set of dimensions are orthogonal to one another (see paragraph [0065], herein three orthogonal codewords, i.e., C1 codewords, C2 codewords, and orthogonal, right-angled (R) codewords in rectilinear space, may be used to encode data prior to writing the data to tracks of the linear magnetic tape, Fig. 7), and wherein the single magnetic tape and the other magnetic tapes comprise a data set and a parity set, respectively, the parity set derived from the data set (see paragraph [0064], herein the data set is encoded such that a third-level parity is added to the encoded SDSs, i.e., the encoded data set on tape contains all-parity product codewords or SDSs (which include a predetermined number of product codewords). This allows improvement in the error rate performance without increasing the total ECC overhead, which will remain at about 16%., and Fig. 6A). 

As per claim 3:
Cideciyan teaches that wherein the encoding logic component further utilizes data stored on the other magnetic tapes to generate additional parity tapes that recover the errors of the single magnetic tape or the multiple magnetic tapes in response to the error satisfying a threshold severity for a reconstruction of the erasure coded objects or the CWs, wherein the threshold severity comprises completely damaged or lost tapes, wherein the encoding logic is controlled, at least in part, by one or more iteration coding processes between erasure code dimensions that are orthogonal to one another (see paragraph [0064], herein In order to provide more robust error correction, a data set may be error and erasure decoded using three decoders in an iterative process using an algorithm that erases a data symbol of a codeword being decoded when orthogonal codewords intersecting at the particular data symbol previously failed to decode. In order for this method to be implemented, the data set is encoded such that a third-level parity is added to the encoded SDSs, i.e., the encoded data set on tape contains all-parity product codewords or SDSs (which include a predetermined number of product codewords). This allows improvement in the error rate performance without increasing the total ECC overhead, which will remain at about 16%). 

As per claim 4:
Cideciyan teaches that wherein the encoding logic component is further configured to: repair the single magnetic tape from an erasure code dimension comprising the single magnetic tape only without the other magnetic tapes to enable an asynchronous repair process of the single magnetic tape with the errors and less resources than further using the other magnetic tapes (see paragraph [0076], herein The unique arrangement of symbols in this three-dimensional array allows for decoding of codewords to be performed in each of the j, k, and l directions, along with decoding of PCWs across entire planes of the three-dimensional array, e.g., j.times.k, j.times.l, and k.times.l. This is because any single code symbol in a codeword, e.g., C1(j,k,l), equals a code symbol determined from each of the other two codewords in the same position when decoded correctly, e.g., C1(j,k,l)=C2(j,k,l)=R(j,k,l). However, when decoding is unsuccessful using one decoding method (one of C1, C2, or R), e.g., the original data symbol is not recovered, one or more of the other two decoding methods (the unused of C1, C2, and R) may be relied upon to recover the original data symbol. This provides additional error correction capability without increasing the overhead associated with storing data to linear magnetic tape). 

As per claim 5:
see paragraph [0038], herein a CWI-4 may include four interleaved C1 codewords, which represents a row of a sub data set. Furthermore, a CWI-4 set, written to a magnetic medium using a 16-channel magnetic head (capable of writing 16 tracks concurrently), may include 16 CWI-4s that are concurrently written on the magnetic medium, one CWI-4 for each of the tracks being written concurrently (which is the case for LTO-3, LTO-4, LTO-5, and LTO-6)), distributes the plurality of records across the plurality of data storage devices as magnetic tapes, and interleaves the one or more chunks of the CWs across the single magnetic tape with at least one of the chunks of the one or more CWs associated with a different magnetic tape of the plurality of data storage devices (see paragraph [0051], herein two or more product codewords may be combined into a larger two-dimensional array, referred to as a SDS. In one embodiment, four product codewords may be column-interleaved together to form a SDS, with all four first columns of the four product codewords being columns one to four of the SDS, all four second columns of the four product codewords being columns five to eight of the SDS, etc. The row of SDS is referred to as a codeword interleave (CWI), and since four C1 codewords are interleaved together, it is specifically referred to as a CWI-4). 

As per claim 6:
Cideciyan teaches that wherein the encoding logic further generates one or more additional parities from one or more chunks of the CW with corresponding parities and distributes the one or more additional parities to different parity tapes, respectively (see paragraph [0054], herein where each row includes four C1 codewords interleaved into the entirety of the row, referred to as a CWI-4, each C1 codeword may have 230 bytes of data, with the additional C1 parity adding an additional 10 bytes. Since four C1 codewords are interleaved in each row in this embodiment, each row (a row is one CWI-4) has 4.times.230 bytes+4.times.10 bytes=960 bytes, and paragraph [0071]). 

As per claim 7:
Nylander-Hill teaches that wherein the encoding logic further generates the multi-dimensional erasure code across the single and the other magnetic tapes based on a beginning of tape (BOT), end of tape (EOT) awareness allocation that ensures a location of data chunks and parity chunks of the CWs are at different locations at and among the plurality of data storage devices and one or more additional parity tapes to ensure the errors are not correlated at and among both the single magnetic tape and the other magnetic tapes (see paragraph [0018], herein. A set of data tracks 202 is recorded on each of a plurality of data bands 204A, 204B, 204C, 204D which extend the length of the tape 200 from the beginning ( BOT) to the end ( EOT). Servo bands 206B, 206C, 206D separate the data bands 204A, 204B, 204C, 204D; additional servo bands 206A, 206E are formatted along the two edges of the tape 200. A periodic servo pattern is recorded on the servo bands 206A, 206B, 206C, 206D, 206E to be read by servo elements in the head assembly 114 to assist in maintaining proper head alignment relative to the tape 200). 

As per claim 9:
see paragraph [0073], herein When PCW-based encoding is used to encode the data in the three-dimensional array, one three-dimensional array may be used to store a sub-block of data. When SDS-based encoding is used to encode the data in the three-dimensional array, four three-dimensional arrays may be included for each sub-block of data, as a SDS may have four PCWs therein, in one embodiment. Of course, more or less data may be stored in a single three-dimensional array depending on how a block of data is divided into sub-blocks, whether SDS- or PCW-based encoding is used, space constraints in storage devices, among other various factors, and Fig. 7). 

 As per claim 10:
Cideciyan teaches that wherein the encoding logic further writes or rewrites metadata stored with chunks of the CWs after a repair from an error of at least one of: the single magnetic tape or the other magnetic tapes, to enable linking to at least one updated magnetic tape based on a serial number, bar code, label or other metadata identifier of the chunks (see paragraph [0046], herein there are typically five different types of overhead in data written to tape. These types of overhead include ECC, which is applied using one or more ECC encoders 308, modulation encoding which is applied using one or more modulation encoders 318, insertion of headers 312, insertion of synchronization patterns 320, and rewriting data following a read-while-write process to ensure the data integrity of the data first written. The format efficiency of a typical tape drive due to these sources of overhead, with the exception of rewriting, is about 79%, i.e., every 100 bits written onto tape are produced from only 79 bits of user data, and the added redundancy of overhead bits is 21 bits. User data in this context is the host data received at the input of the ECC encoder 308. Furthermore, about 3% of the tape storage space is reserved for rewriting data), wherein the updated magnetic tape comprises a re-writeable metadata partition (see paragraph [059], herein when data is determined to be improperly written during a read-while-write process, it will be rewritten to the rewrite section of the tape, located subsequent to the first write area on the tape). 

As per claim 11:
Nylander-Hill teaches that wherein the one or more logic components further comprise: quality metric component that configures metadata that identifies an original data quality at a time of writing data on the single magnetic tape, wherein the original data quality comprising at least one metric of: a defect, a random error, a physical tape position based on a longitudinal position (LPOS) or a wrap number defining a lateral position on the single magnetic tape, to establish a reference baseline that enables a detection or a prediction of tape changes over time for a future read or tape scrubbing operation to make a comparison between the reference baseline and another quality metric of the data (see paragraph [0009], herein report may present a high-level summary of recovery methods by data band and wrap. A second, Detail Summary, report may present a mid-level summary of recovery methods by track and longitudinal position (LPOS) region within one wrap of a band on the tape. A third, ERP Summary, report may present a low-level summary of errors and specific recovery methods by LPOS region within each wrap. Such "telescoping" views permit pattern analysis to be performed at different resolutions. Thus, correlations of possible interactions between hardware and microcode activities that result in changes of the nominal operating point of the drive may be identified. Possible failure patterns may also be identified and fed back to design personnel and incorporated in microcode design changes for more effective ERP). 

As per claim 13:
Cideciyan substantially teaches or discloses an apparatus for reading erasure encoded data (see abstract), the apparatus comprising: one or more processors coupled to a memory storing executable instructions (see paragraph [0005], herein a computer program product for reading data from a magnetic tape includes a computer readable storage medium having program instructions embodied therewith, the embodied program instructions executable by a processor of a linear tape drive to cause the processor to read, by the processor, packets of data from M parallel data tracks of the magnetic tape to obtain a plurality of (D+P)-symbol codewords which are logically arranged in nM encoded blocks, each packet including a row of an encoded block, and paragraph [0143]); and an interface that couples the processor(see paragraph [0033], herein an interface may also be provided for communication between the tape drive 100 and a host (integral or external) to send and receive the data and for controlling the operation of the tape drive 100 and communicating the status of the tape drive 100 to the host), the memory (see Fig. 1A, component 28), the memory (see paragraph [0167], herein Software logic may be stored on local and/or remote memory of any memory type), a plurality of storage devices and one or more logic components (see paragraph [0073], herein more or less data may be stored in a single three-dimensional array depending on how a block of data is divided into sub-blocks, whether SDS- or PCW-based encoding is used, space constraints in storage devices, among other various factors) and one or more logic components (see paragraph [0028], herein a linear tape drive includes a processor and logic integrated with and/or executable by the processor, the logic being configured to cause the processor to: read packets of data from M parallel data tracks of a magnetic tape to obtain a plurality of (D+P)-symbol codewords which are logically arranged in nM encoded blocks, each packet including a row of an encoded block); the one or more processors configured to: read a multi-dimensional erasure code of an erasure encoded object/file with local parity protection by analyzing chunks of a codeword (CW) corresponding to the erasure encoded object/file on a single magnetic tape (see abstract, and paragraph [0013], herein a computer program product for reading data from a magnetic tape includes a computer readable storage medium having program instructions embodied therewith, the embodied program instructions executable by a processor of a linear tape drive to cause the processor to read, by the processor, packets of data from M parallel data tracks of the magnetic tape to obtain a plurality of (D+P)-symbol codewords which are logically arranged in nM encoded blocks, each packet including a row of an encoded block, wherein each encoded block includes an array having rows and columns of code symbols in which each column includes a codeword of a column code).
Cideciyan does not explicitly teach correct for an error on the single magnetic tape based on the multi-dimensional erasure code on the single magnetic tape.
However, Nylander-Hill in analogous art teaches correct for an error on the single magnetic tape based on the multi-dimensional erasure code on the single magnetic tape (see paragraph [003], herein the system includes an error recovery controller operable to initiate recovery processes in response to errors detected during data write and/or read operations on a tape medium mounted in a data storage tape drive, an error recovery controller operable to initiate preventative recovery processes in response to statistical assessment of read/write channel and servo performance detected during data write and/or read operations on a tape medium mounted in a data storage tape drive, an error recovery logger and a report generator).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Cideciyan with the teachings of Nylander-Hill by correcting for an error on the single magnetic tape based on the multi-dimensional erasure code on the single magnetic tape.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized correcting for an error on the single magnetic tape based on the multi-dimensional erasure code on the single magnetic tape would have improved reliability and performance of the system.

As per claim 14:
Cideciyan teaches that wherein the one or more processors are further configured to: determine a severity of the error and whether the severity satisfies a severity threshold; and in response to the severity satisfying the severity threshold, correct for the error based on the multi-dimensional erasure code spread across the plurality of storage devices (see paragraph [0076], herein the unique arrangement of symbols in this three-dimensional array allows for decoding of codewords to be performed in each of the j, k, and l directions, along with decoding of PCWs across entire planes of the three-dimensional array, e.g., j.times.k, j.times.l, and k.times.l. This is because any single code symbol in a codeword, e.g., C1(j,k,l), equals a code symbol determined from each of the other two codewords in the same position when decoded correctly, e.g., C1(j,k,l)=C2(j,k,l)=R(j,k,l). However, when decoding is unsuccessful using one decoding method (one of C1, C2, or R), e.g., the original data symbol is not recovered, one or more of the other two decoding methods (the unused of C1, C2, and R) may be relied upon to recover the original data symbol. This provides additional error correction capability without increasing the overhead associated with storing data to linear magnetic tape). 

As per claim 16:
Cideciyan teaches that wherein the one or more processors are further configured to: re-build the erasure encoded object/file in response to a random file request or a random object request based on a local erasure on a single magnetic tape code and a global erasure code spread across multiple magnetic tapes on the plurality of storage devices in response to the error satisfying a severity threshold (see paragraph [0058], herein As data is stored to magnetic tape, a plurality of CWI-4s are dispersed across the tape channels, with each set of CWI-4s that are written concurrently to tape being referred to as a CWI-4 set. When the magnetic tape has 32 tracks, and the tape drive has 32 tape channels, a CWI-4 set includes 32 headerized CWI-4s, each from a different SDS. Also, when the C1 code is a [240,230,11] RS code and the C2 code is a [192,168,25] RS code, there will be 384 CWI-4 sets per data set. In this embodiment, a single CWI-4 from various different SDSs are written concurrently, thereby increasing data protection in case of read or write errors, such as skew errors, etc., that affect all data being written at a given time). 

As per claim 17:
Cideciyan teaches that wherein the one or more processors are further configured to: read the erasure encoded object/file with the local parity protection from the single magnetic tape and see paragraph [0144], herein method 1300 may initiate with operation 1302, where packets of data are read, such as using one or more heads of a linear tape drive, from M parallel data tracks of a magnetic tape to obtain a plurality of (D+P)-symbol codewords which are logically arranged in nM encoded blocks. Each packet comprises, at least, a row of an encoded block. Each encoded block comprises an array having rows and columns of code symbols in which each column comprises a codeword of a column code, regardless of the direction used to determine columns of the array (j, k, or l direction). Symbols of each of the (D+P)-symbol codewords are distributed over corresponding rows of the nM encoded blocks, with n being an integer greater than zero, such as 1, 2, 4, 8, 16, 32, 64, etc). 

As per claim 18:
Nylander-Hill teaches that wherein the one or more processors are further configured to: determine quality metrics of the single magnetic tape at a time of initial writing of the erasure encoded object/file on the single magnetic tape for a reference baseline in a scrubbing process to predict media wear over a period of time (see paragraph [0009], herein report may present a high-level summary of recovery methods by data band and wrap. A second, Detail Summary, report may present a mid-level summary of recovery methods by track and longitudinal position (LPOS) region within one wrap of a band on the tape. A third, ERP Summary, report may present a low-level summary of errors and specific recovery methods by LPOS region within each wrap. Such "telescoping" views permit pattern analysis to be performed at different resolutions. Thus, correlations of possible interactions between hardware and microcode activities that result in changes of the nominal operating point of the drive may be identified. Possible failure patterns may also be identified and fed back to design personnel and incorporated in microcode design changes for more effective ERP).. 

As per claim 19:
Cideciyan teaches that wherein the one or more processors are further configured to: reconstruct the erasure encoded object/file with the local parity on the single magnetic tape only; and in response to the error on the single magnetic tape satisfying a severity threshold, reconstructing the erasure encoded object/file globally from the plurality of storage devices based on one or more iterative decoding processes with orthogonal multi-dimensional forward error correction codes (see paragraph [0064], herein In order to provide more robust error correction, a data set may be error and erasure decoded using three decoders in an iterative process using an algorithm that erases a data symbol of a codeword being decoded when orthogonal codewords intersecting at the particular data symbol previously failed to decode. In order for this method to be implemented, the data set is encoded such that a third-level parity is added to the encoded SDSs, i.e., the encoded data set on tape contains all-parity product codewords or SDSs (which include a predetermined number of product codewords)). 

As per claim 20:
Cideciyan teaches that wherein the one or more processors are further configured to: write data to the single magnetic tape by interspersing at least one chunk of the data with an associated multi-dimensional erasure code across the single magnetic tape with the local parity and the plurality of storage devices at different sections of a tape from one another (see paragraph [0076], herein the unique arrangement of symbols in this three-dimensional array allows for decoding of codewords to be performed in each of the j, k, and l directions, along with decoding of PCWs across entire planes of the three-dimensional array, e.g., j.times.k, j.times.l, and k.times.l. This is because any single code symbol in a codeword, e.g., C1(j,k,l), equals a code symbol determined from each of the other two codewords in the same position when decoded correctly, e.g., C1(j,k,l)=C2(j,k,l)=R(j,k,l)). 

As per claim 21:
Cideciyan teaches that wherein the one or more processors are further configured to: determine locations of the chunks of the CW corresponding to the erasure encoded file/object based on a set of metadata on the single magnetic tape only, wherein the metadata comprises identifiers that enable reading the chunks at the locations comprising the single magnetic tape, at least one other magnetic tape based on a number of n orthogonal dimensions of the multi-dimensional erasure code, an comprising and integer of two or more, or both the single magnetic tape and the at least one other magnetic tape (see paragraph [0081], herein during a first iteration of the method 900, C1(j,k,l) are code symbols at location (j,k,l) detected during C1 decoding, C2(j,k,l) when at the first iteration are code symbols at location (j,k,l) detected during C2 decoding, and R(j,k,l) when at the first iteration are code symbols at location (j,k,l) detected during R decoding. After the first iteration, the detected code symbols may be erased and/or overwritten during subsequent iterations of method 900). 

As per claim 22:
see paragraph [0005], herein a computer program product for reading data from a magnetic tape includes a computer readable storage medium having program instructions embodied therewith, the embodied program instructions executable by a processor of a linear tape drive to cause the processor to read, by the processor, packets of data from M parallel data tracks of the magnetic tape to obtain a plurality of (D+P)-symbol codewords which are logically arranged in nM encoded blocks, each packet including a row of an encoded block, and paragraph [0143]), the method comprising: generating a multi-dimensional erasure code corresponding to one or more chunks of a code-word (CW) of an erasure encoded object/file that enables reading a single magnetic tape in response to a random object/file request (see abstract, and paragraph [0013], herein a computer program product for reading data from a magnetic tape includes a computer readable storage medium having program instructions embodied therewith, the embodied program instructions executable by a processor of a linear tape drive to cause the processor to read, by the processor, packets of data from M parallel data tracks of the magnetic tape to obtain a plurality of (D+P)-symbol codewords which are logically arranged in nM encoded blocks, each packet including a row of an encoded block, wherein each encoded block includes an array having rows and columns of code symbols in which each column includes a codeword of a column code); in response to an error in reading, generating a determination of a severity of the error (see paragraph [0034], herein Error Correction Code ( ECC) is used in data storage to achieve very low bit error rates, e.g., magnetic tape storage products are designed to ensure bit error rates in the range of 1.times.10.sup.-17 to 1.times.10.sup.-19 under normal operating conditions. Linear block codes, such as Reed-Solomon (RS) codes and low-density parity-check (LDPC) codes, have generally been preferred ECC schemes used in data storage products).
Cideciyan does not explicitly teach correcting for the error with only the single magnetic tape based on the determination.
However, Nylander-Hill in analogous art teaches correcting for the error with only the single magnetic tape based on the determination (see paragraph [003], herein the system includes an error recovery controller operable to initiate recovery processes in response to errors detected during data write and/or read operations on a tape medium mounted in a data storage tape drive, an error recovery controller operable to initiate preventative recovery processes in response to statistical assessment of read/write channel and servo performance detected during data write and/or read operations on a tape medium mounted in a data storage tape drive, an error recovery logger and a report generator).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Cideciyan with the teachings of Nylander-Hill by correcting for the error with only the single magnetic tape based on the determination.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized correcting for the error with only the single magnetic tape based on the determination would have improved reliability and performance of the system.

As per claim 23:
see paragraph [0076], herein the unique arrangement of symbols in this three-dimensional array allows for decoding of codewords to be performed in each of the j, k, and l directions, along with decoding of PCWs across entire planes of the three-dimensional array, e.g., j.times.k, j.times.l, and k.times.l. This is because any single code symbol in a codeword, e.g., C1(j,k,l), equals a code symbol determined from each of the other two codewords in the same position when decoded correctly, e.g., C1(j,k,l)=C2(j,k,l)=R(j,k,l). However, when decoding is unsuccessful using one decoding method (one of C1, C2, or R), e.g., the original data symbol is not recovered, one or more of the other two decoding methods (the unused of C1, C2, and R) may be relied upon to recover the original data symbol. This provides additional error correction capability without increasing the overhead associated with storing data to linear magnetic tape). 

As per claim 24:
Nylander-Hill teaches that the method further comprising: interleaving one or more chunks of the erasure coded object/file across different longitudinal positions (LPOS) of the single magnetic tape and one or more other magnetic tapes to prevent a correlated error of the one or more chunks during a read operation or a reconstruction of the erasure coded object/file (see paragraph [0025], herein ERP Summary report which presents a low-level summary of errors and specific recovery methods by LPOS region within each wrap. In the report, each section A, B, C and D represents a different wrap half, with wrap halves 22-25 being illustrated. Each row provides information for a different LPOS region, where the first row indicates the LPOS region closest to physical beginning of tape ( BOT) and the last row indicates the LPOS region closest to the physical end of tape ( EOT)). 

As per claim 25:
Cideciyan teaches that the method further comprising: writing to tapes with multi-dimensional orthogonal erasure codes asynchronously where erasure encoded objects/files using a per tape dimension are each written to different magnetic tapes without waiting for others, wherein the writing is a per tape dimension independent of one another, wherein a writing of parity tapes from data tapes using a multiple data tape dimension is performed during or after the writing of the data tapes making the writing process an asynchronous independent process (see paragraph [0076], herein The unique arrangement of symbols in this three-dimensional array allows for decoding of codewords to be performed in each of the j, k, and l directions, along with decoding of PCWs across entire planes of the three-dimensional array, e.g., j.times.k, j.times.l, and k.times.l. This is because any single code symbol in a codeword, e.g., C1(j,k,l), equals a code symbol determined from each of the other two codewords in the same position when decoded correctly, e.g., C1(j,k,l)=C2(j,k,l)=R(j,k,l). However, when decoding is unsuccessful using one decoding method (one of C1, C2, or R), e.g., the original data symbol is not recovered, one or more of the other two decoding methods (the unused of C1, C2, and R) may be relied upon to recover the original data symbol. This provides additional error correction capability without increasing the overhead associated with storing data to linear magnetic tape). 

As per claim 26:
see paragraph [0046], herein there are typically five different types of overhead in data written to tape. These types of overhead include ECC, which is applied using one or more ECC encoders 308, modulation encoding which is applied using one or more modulation encoders 318, insertion of headers 312, insertion of synchronization patterns 320, and rewriting data following a read-while-write process to ensure the data integrity of the data first written. The format efficiency of a typical tape drive due to these sources of overhead, with the exception of rewriting, is about 79%, i.e., every 100 bits written onto tape are produced from only 79 bits of user data, and the added redundancy of overhead bits is 21 bits. User data in this context is the host data received at the input of the ECC encoder 308. Furthermore, about 3% of the tape storage space is reserved for rewriting data).

9.	Claims 8, 12, and 15 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Cideciyan in view of Nylander-Hill and in further view of Goker et al. (U.S. PN: 9431054) "herein after as Goker."

As per claim 8:
Cideciyan teaches that wherein the encoding logic further generates the multi-dimensional erasure code by interleaving one or more chunks of the CWs within the single magnetic tape (see paragraph [0051], herein two or more product codewords may be combined into a larger two-dimensional array, referred to as a SDS. In one embodiment, four product codewords may be column-interleaved together to form a SDS, with all four first columns of the four product codewords being columns one to four of the SDS, all four second columns of the four product codewords being columns five to eight of the SDS, etc. The row of SDS is referred to as a codeword interleave (CWI), and since four C1 codewords are interleaved together, it is specifically referred to as a CWI-4. In this way, the four product codewords are interleaved into a SDS, with headers added. Then, each row of the SDS is written to magnetic tape as a packet of data using the plurality of M tape channels available to simultaneously write M packets that typically belong to M different SDS to the tape).
Cideciyan-Nylander-Hill as combined does not teach across the plurality of data storage device to correlate random errors by ensuring that chunks belonging to the same column codeword are not adjacent or belonging to a same row codeword are not at a similar tape position with respect to a BOT and an EOT location. 
However, Gorker  in analogous art teaches across the plurality of data storage device to correlate random errors by ensuring that chunks belonging to the same column codeword are not adjacent or belonging to a same row codeword are not at a similar tape position with respect to a BOT and an EOT location (see column 11, lines 33-34, herein a code-word chunk from the first code-word is positioned a threshold physical or logical distance apart from other code-word chunks from the first code-word. In one embodiment, the code-word chunk from the first code-word is positioned so that it is not adjacent to another code-word chunk from the first code-word. In one embodiment, the code-word chunk from the first code-word is positioned so that it is at least 1 mm, at least 10 mm, or at least 100 mm from another code-word chunk from the first code-word. Different distances may be employed. This distributes erasure codes in a first way on a single tape or single device, and column 4, lines1 8-25).

This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized correlating random errors by ensuring that chunks belonging to the same column codeword are not adjacent or belonging to a same row codeword are not at a similar tape position with respect to a BOT and an EOT location would have improved on conventional data storage approaches by using fountain erasure coding to encode data and to distribute the data across multiple tape cartridges (see column 2, lines 53-56 of Goker).

As per claim 12:
Cideciyan teaches that wherein the one or more logic components further comprise: a decoding component that upon detecting an error in a tape cartridge or the single magnetic tape, where the error is less than a threshold severity (see paragraph [0034], herein Error Correction Code ( ECC) is used in data storage to achieve very low bit error rates, e.g., magnetic tape storage products are designed to ensure bit error rates in the range of 1.times.10.sup.-17 to 1.times.10.sup.-19 under normal operating conditions).
Cideciyan-Nylander-Hill as combined does not teach controlling a tape drive to skip the error without stopping a read operation and to continue reading from the tape cartridge to enable reconstruction of the erasure encoded object from the single magnetic tape before reconstructing 
However, Gorker  in analogous art teaches controlling a tape drive to skip the error without stopping a read operation and to continue reading from the tape cartridge to enable reconstruction of the erasure encoded object from the single magnetic tape before reconstructing from among the plurality of data storage devices with the other magnetic tapes, wherein the read operation is performed without stopping by a drive of providing data from recovered data sets associated with the erasure encoded object by at least a partial data set of the recovered data sets  (see column 12, lines 36-46, herein controlling the tape drive to skip the error and to continue reading from the tape cartridge. In one embodiment, method 200 determines if the error is within a threshold severity. If the error is within the threshold severity, method 200 controls the tape drive to skip the error. If the error is outside the threshold severity, method 200 may terminate. The threshold severity may be based on the physical size of the damaged region, the number of tracks damaged, the frequency of error, or the type of damage. In another embodiment, the threshold severity may be based on other error parameters), and where a data set is a fixed size of collection of records based on a format of the single magnetic tape constructed from data chunks generated from erasure coding (see column 5, lines 22-28, herein A code-word may have varying numbers of symbols, and the symbols may have a fixed size. In this example, the number of parity symbols for a code-word using Reed Solomon codes is 5 parity symbols per code-word, while Raptor codes would use 5000 parity symbols for a single code-word with the same 15/5 policy).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Cideciyan with the teachings of Nylander-Hill by controlling a tape drive to skip the error without stopping a read operation and to continue reading from the tape cartridge to enable reconstruction of the erasure encoded object from the single magnetic tape before reconstructing from among the plurality of data storage devices with the other magnetic tapes, wherein the read operation is performed without stopping by a drive of providing data from recovered data sets associated with the erasure encoded object by at least a partial data set of the recovered data sets, and where a data set is a fixed size of collection of records based on a format of the single magnetic tape constructed from data chunks generated from erasure coding. 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized controlling a tape drive to skip the error without stopping a read operation and to continue reading from the tape cartridge to enable reconstruction of the erasure encoded object from the single magnetic tape before reconstructing from among the plurality of data storage devices with the other magnetic tapes, wherein the read operation is performed without stopping by a drive of providing data from recovered data sets associated with the erasure encoded object by at least a partial data set of the recovered data sets, and where a data set is a fixed size of collection of records based on a format of the single magnetic tape constructed from data chunks generated from erasure coding would have improved on conventional data storage approaches by see column 2, lines 53-56 of Goker).

As per claim 15:
Cideciyan-Nylander-Hill as combined does not teach that wherein the one or more processors are further configured to: control a tape drive to skip the error and continue reading from the single magnetic tape, by stopping, re-positioning on the tape or without stopping, in response to the error being less than a threshold severity; and re-constructing an encoded message or the erasure encoded object/file from the multi-dimensional erasure code of the single magnetic tape. 
However, Gorker  in analogous art teaches wherein the one or more processors are further configured to: control a tape drive to skip the error and continue reading from the single magnetic tape, by stopping, re-positioning on the tape or without stopping, in response to the error being less than a threshold severity (see column 12, lines 49-59, herein Controlling the tape drive to minimize tape repositions may also include controlling the tape drive to continue reading past a damaged portion of the tape. In one embodiment, method 200 may control the tape drive to skip a dynamically variable distance over the error. For example, method 200 may, upon detecting an error within the threshold severity, control the tape drive to skip 110 mm down the tape and keep reading. The dynamically variable distance skipped may be based on a tape's logical format, the type of error detected, a policy, or other operating conditions of the data storage system), and re-constructing an encoded message or the erasure encoded object/file from the multi-dimensional erasure code of the single magnetic tape (see column 13, lines 7-10, herein reconstructing the encoded message from the plurality of records. The encoded message may be reconstructed from some or all of the plurality of records).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Cideciyan with the teachings of Nylander-Hill by controlling a tape drive to skip the error and continue reading from the single magnetic tape, by stopping, re-positioning on the tape or without stopping, in response to the error being less than a threshold severity; and re-constructing an encoded message or the erasure encoded object/file from the multi-dimensional erasure code of the single magnetic tape. 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized controlling a tape drive to skip the error and continue reading from the single magnetic tape, by stopping, re-positioning on the tape or without stopping, in response to the error being less than a threshold severity; and re-constructing an encoded message or the erasure encoded object/file from the multi-dimensional erasure code of the single magnetic tape would have improved on conventional data storage approaches by using fountain erasure coding to encode data and to distribute the data across multiple tape cartridges (see column 2, lines 53-56 of Goker).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. If attempts to reach the examiner by telephone are 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Patent Examiner, Art Unit 2112


/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112